Citation Nr: 1043279	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for tinea pedis from July 21, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  In June 2009, the Board remanded the case.

A June 2010 rating decision granted entitlement to service 
connection for plantar fasciitis with calcaneal and heel spurs, 
and a pes planus deformity.  Hence, there remains no case or 
controversy over which the Board may exercise jurisdiction on the 
question of entitlement to service connection for plantar 
fasciitis with calcaneal spurs and heel spurs with pes planus 
deformity.  38 U.S.C.A. § 7104 (West 20002).


FINDING OF FACT

Since July 21, 2000, the Veteran's tinea pedis has not involved 
at least five percent of the entire body, or involved at least 
five percent of exposed areas, nor has intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
been required for a total duration of six weeks or more, but not 
constantly, during a twelve-month period.


CONCLUSION OF LAW

Since July 21, 2000, the Veteran's tinea pedis has not met the 
criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  The decision of the United States Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial rating 
claims and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need to 
discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, such as the 
situation in this case, multiple (staged) ratings may be assigned 
for different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Historically, a June 2005 rating decision granted service 
connection for tinea pedis and assigned an initial noncompensable 
evaluation, effective July 21, 2000.  

Tinea Pedis is evaluated as analogous to dermatitis or eczema 
under Diagnostic code 7806.  Under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a noncompensable rating is warranted when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required during 
the past 12-month period.  A 10 percent rating is warranted when 
at least 5 percent, but less than 20 percent, of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  

Analysis

The Veteran was periodically seen for VA outpatient treatment of 
a skin disorder.  In November 2000, the VA examiner found 
dishydrosis of the feet.  There was mild redness and evidence of 
tinea pedis.  The extent of any impairment was not reported in 
percentage terms.

In November 2002, the appellant complained that his feet were 
cold and itchy.  Physical examination by VA disclosed intact 
sensation, no open areas, and no onchomycosis.  

At an August 2004 VA examination the Veteran's medical records 
and claims file were reviewed.  The Veteran stated that his feet 
itch, tingle, and occasionally burn with discomfort.  He denied 
being affected by a rash of the feet, which he believes was 
located on the top of his feet and between his toes.  He stated 
that the cold weather bothered his feet at night.  The condition 
was intermittent and not progressive.  Physical examination 
revealed intertrigo between the toes.  The examiner opined that 
the inflammation involved less than one percent of total body 
skin surface area.  There was no involvement of exposed surface 
areas and no other rash noted on the Veteran's lower extremities.  
The diagnosis was bilateral tinea pedis, minimal degree.

A June 2005 examination by Brian Gunnlaugson, M.D., revealed the 
skin on the appellant's feet to be good.  Tinea pedis was not 
diagnosed.

Examinations of the Veteran's feet between September 2005 and May 
2009 examinations of the Veteran's feet by Weldon Lovely, D.P.M., 
revealed the appellant's skin on the feet to be warm to cool, 
proximal to distal.  Skin inspection revealed unremarkable 
findings.  Tinea pedis was not diagnosed. 

An April 2010 VA examination revealed that the skin condition was 
under control based on the medication regimen and a full 
examination.  The Veteran stated that he experienced an ongoing, 
progressive, chronic dermatitis that was controlled by topical 
medications.  The appellant stated that he had chronic pruritus, 
flaking, and scaling with skin discomfort and occasional burning.  
Upon examination there were calluses but no skin breakdown was 
noted.  There were mild chronic changes between the toes, along 
the edges, and the soles that were consistent with chronic 
dermatitis and a chronic tinea infection.  The examiner noted 
that the lesions on the soles of the feet and between the toes 
were spotty, and that the most involved area was the border 
around the foot surface.  The diagnosis was bilateral tinea 
pedis.  The examiner opined that there was, at best, one percent 
of total body surface involved.  

In light of the foregoing, the Veteran's symptoms are most 
consistent with a noncompensable evaluation.  At no time has the 
Veteran's tinea pedis affected at least five percent of his of 
either total body or exposed body surfaces.  Both VA examinations 
state that the Veteran's disability only involved, at most, one 
percent of total body surface.  Therefore, a compensable rating 
is not warranted.

The symptoms presented by the Veteran's tinea pedis are fully 
contemplated by the rating schedule.  There is no evidence his 
disability picture is exceptional when compared to other veterans 
with the same or similar disability.  There is no evidence that 
this disorder at any time during the appellate term necessitated 
frequent hospitalization, or that this disability alone has 
caused a marked interference with employment.  Thus, the Board 
finds no evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable evaluation is not warranted for 
tinea pedis from July 21, 2000.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


